Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2020 and 10/17/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings (FIG. 2) is/are objected to because the Examiner may require and is requiring descriptive text labels, “1. In bracket 1, insert the reason for the objection, for example the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claim 1 objected to because of the following informalities:  believed there is a typo of a missing comma after obstacle, “to avoid an imminent collision with the detected obstacle”.  Appropriate correction is required.
Claims 6 and 15 objected to because of the following informalities:  believed there is a typo of a missing period for concluding the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. When claim 1 is placed into claim 10 it creates 112 antecedent basis problems. Examiner recommends pasting the content of claim 1 into claim 10 and properly addressing the introduction of terms. Further it is unclear if claim 10 is independent or dependent it is written in a nonstandard form that is unclear as to the interpretation with regards to independence. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-10, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Claesson US 2018/0151075 A1.
As to claim 1, Claesson discloses a driving assistance system for a transportation vehicle for assisting a driver of the transportation vehicle during longitudinal control of the transportation vehicle, wherein the driving assistance system: 
identifies an obstacle ahead of the transportation vehicle in the direction of travel based on environment data provided by an environment sensor arrangement [Claesson: Fig. 4 #402, 0053-0059], and 
initiates emergency braking intervention in accordance with a first functionality to bring the transportation vehicle to a standstill to avoid an imminent collision with the detected obstacle [Claeson: 0090] 
[Claesson: 0087].
As to claims 5 and 14, Claesson discloses wherein the driving assistance system brings about the reduced longitudinal control intervention only for a specified time period after the obstacle has been detected and ends the reduced longitudinal control intervention before the transportation vehicle approaches the obstacle to such an extent that the collision is only prevented by emergency braking [Schog: Fig. 4, 0087].
As to claims 6 and 15, Claesson discloses wherein the driving assistance system detects another road user that is next to a lane that is being traversed by the transportation vehicles as the obstacle and detects a road equipment of a section of road that is currently being traversed based on the provided environment data [Claesson: Fig. 1-2, 0044-0053], and initiates the reduced longitudinal control intervention only in response to both the obstacle being detected and an additional feature of the road equipment being identified that indicates a designated stopping position for the transportation vehicle [Claesson: 0074, 0088]
As to claims 7 and 16, Claesson discloses wherein the driving assistance system recognizes as the obstacle a feature of a road equipment of a section of road that is currently being traversed that indicates a designated stopping position for the transportation vehicle and detects whether there is another road user in the vicinity of the recognized feature of the road equipment based on the environment data [Claesson: Fig. 1-2, 0044-0053], and adapts a time profile of a deceleration of the transportation vehicle caused by the driving assistance system during an approach to the feature of the road equipment based on the respective detection result [Claesson: 0085, 0087, 0089], and sets a [Claesson: 0087, 0089].
As to claim 8 and 17, Claesson discloses wherein the driving assistance system issues a takeover request to the driver for the supervision of the transportation vehicle in response to the reduced longitudinal control intervention being carried out [Claesson: 0042 e.g., warning].
As to claim 9, Claesson discloses a transportation vehicle, comprising: an environment sensor arrangement for the acquisition of environment data that characterize a current environment of the transportation vehicle [Claesson: Sensor #210, Fig. 2], and the driving assistance system of claim 1 [see claim 1] coupled to the environment sensor.
As to claim 10, Claesson discloses a method for operating a driving assistance system for a transportation vehicle and/or for operating a transportation vehicle with a driving assistance system, the method comprising: 
acquiring environment data that characterize a current environment of the transportation vehicle, and providing the environment data to the driving assistance system [Claesson: Fig. 4 #402, 0053-0059]; and 
processing the environment data by the driving assistance system to detect an obstacle ahead of the transportation vehicle in the direction of travel [Claesson: Fig. 4 steps 403-405], 
wherein causing a longitudinal control intervention that is reduced in relation to the emergency braking effect to slow the transportation vehicle down by way of the driving assistance system once the obstacle is detected and before the transportation vehicle has approached the obstacle to such an extent that a collision of the transportation vehicle with the obstacle is only prevented by emergency braking [Claesson: 0087].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claesson in view of Noumura US 2017/0129488 A1.
As to claims 2 and 11, Claesson does not explicitly disclose engine braking for reduced longitudinal control. However, Noumur discloses utilizing an engine braking effect to slow the transportation vehicle down [Noumura: 0009]. It would have been obvious to one of ordinary skill in the .
Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claesson in view of Farres US 2018/0229705 A1.
As to claims 3 and 12, Claesson does not explicitly disclose maximum braking usage. However, Farres discloses wherein the driving assistance system uses not more than 25% of a maximum braking power of the transportation vehicle for the reduced longitudinal control intervention [Farres: 0079 e.g., 10% or 20% to prevent slip]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the braking method of Claesson to have a max less than 25% as suggested in Farres as it merely uses a known device in a known way with predictable results for the benefit of preventing slip as Farres states. 
Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claesson in view of Schog US 2006/0060432 A1.
As to claim 4 and 13, Claesson is silent as to braking accelerations of the automatic braking. However, Schog discloses so that there is a braking acceleration of the transportation vehicle of not more than 1 m/s2 [Schog: 0043 e.g., brakes are designed to accomplish that deceleration.]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the deceleration of Claesson to be 1 m/s^2 max as disclosed in Schog as it merely uses a known device in a known way with predictable results for the benefit of achieving the desired forces on the driver to stop in the space needed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20170113667 A1 an apparatus and a method of controlling an electronic parking brake are provided to prevent collision with a preceding vehicle by generating additional target clamping force .
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665